United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1968
                     ___________________________

                              Kallys Albert, Sr.

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

        Principal Financial Group; Principal Life Insurance Company

                         lllllllllllllllllllll Defendants

          Orion Associates; Meridian Services, Inc.; Stephen Hage

                   lllllllllllllllllllll Defendants - Appellees

                                   John Doe

                          lllllllllllllllllllll Defendant
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                        Submitted: December 2, 2014
                          Filed: December 9, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________
PER CURIAM.

       Kallys Albert, Sr., appeals the district court’s1 adverse grant of summary
judgment in his action under the Employee Retirement Income Security Act. Upon
de novo review of the record, see Silva v. Metro. Life Ins. Co., 762 F.3d 711, 718 (8th
Cir. 2014), we agree with the district court that Albert failed to meet his burden of
designating specific facts creating triable questions of fact, see Crossley v. Ga.-Pac.
Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004) (per curiam). The judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-